Citation Nr: 1642794	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-04 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for bilateral hearing loss.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1960 to November 1964. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO). 

In a March 2011 statement and in his December 2012 substantive appeal, the Veteran avers he should be compensated for his hearing loss since he left service.  However, he did not disagree with the 1999 effective date originally assigned when service connection was granted, and he cannot now, more than a decade later, claim he should have been awarded an earlier date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date is a nullity, and the only basis for challenging the effective of a now final decision date is CUE).  He has not clearly stated that he feels the initial rating decision in 2000 was clearly erroneous, only that he feels he should be compensated back to service, so a claim of CUE is not reasonably raised by the record.  If he wishes to file such a claim, he should discuss this with his representative, but at this point, nothing further can be done on this matter. 

Also, during the pendency of his appeal, the Veteran raised the issue of entitlement to a TDIU.  When a request for a TDIU is made during the pendency of a claim, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to a TDIU is before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran asserts in a March 2011 statement that his disability award as it stands should be "upgraded," and avers in his December 2012 substantive appeal that his hearing loss has surpassed 30 percent.  The Veteran last underwent an audiological examination in December 2010, nearly 6 years ago.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, the Veteran should be afforded a VA examination to assess the current nature, extent and severity of his bilateral hearing loss.  

Also, as noted above, with regard to the claim for TDIU, the Court stated that when the issue of entitlement to a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board has jurisdiction to consider that issue.  See Rice, supra.  The Court indicated that if the Board determines that further action by the RO is necessary with respect to the issue, the Board should remand that issue.  Here, in his December 2010 VA examination the Veteran reported he was not employed and in his December 2012 substantive appeal the Veteran claims his hearing loss affected his quality of life and employment applications.  However, the issue of entitlement to TDIU has not been developed nor considered by the RO in the first instance.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him of the criteria needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information. 

2. Obtain the Veteran's outpatient records from the VAMC in Orlando from 2011 to the present.

3. Then, the Veteran should be scheduled for a VA examination in order to determine the current severity of his service-connected bilateral hearing loss.  

4. After completing the above, and any other development deemed necessary, readjudicate the claims, including TDIU.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

